Whitson, J.,
delivered the opinion.
Noggle, C. J., and Lewis, J., concurred.
This action was commenced on the seventh day of January, A. D. 1869, in the district court of this territory, in and for Ada county, to recover a judgment obtained by R. S. Pridgeon against Henry Greathouse, in the state of Texas, on the nineteenth day of April, A. D. 1858. The defendant pleaded in the court below that he was not liable under the laws of this territory upon said judgment, for the reason that plaintiff’s cause of action was barred by the statute of limitations of the territory.
The court below held for the defendant, and the plaintiff appeals to this court. The defendant had been a resident of this territory continuously from the fifteenth day of May, a. d. 1863, to the commencement of this action. The first statute providing the time within which an action might be commenced in this territory was passed January 28, a. d. 1864. Section 34 of that act, page 558 of the first session laws of Idaho, provides that an action upon any judgment, etc., obtained out of this territory, etc., can only be commenced within two years from the time the cause of action shall accrue. Could not Pridgeon have commenced his action on the twenty-fourth of January, A. n. 1864? We think he could. Then had not his cause of action ac*360crued? It certainly bad; and be must bring bis action witbin two years from that time. But before tbe cause of action bad lapsed, an act bad passed January 10, a. d. 1866, wbicb provided that all sucb actions should “be commenced witbin three years after tbe party mating sucb liability shall be a resident of this territory.”
Tbe phraseology of tbe section is changed a little, but it is evident that, in substance, nothing is changed, except tbe time witbin wbicb sucb actions should be commenced. Tbe section, as first passed, was evidently intended to require a person bolding a foreign judgment to prosecute it witbin a certain time after tbe courts here might obtain jurisdiction of tbe person of the defendant; or, in other words, that tbe action should be commenced witbin two years from tbe time tbe defendant became a resident of this territory, without, however, giving him tbe benefit of any time during wbicb no law bad been passed on tbe subject.
Section 34, as amended, we conclude, therefore, only extended tbe time witbin wbicb Pridgeon was obliged to commence bis action, and instead of having two years from January 23, 1864, be bad three. Nearly two years elapsed after the expiration of tbe three years before this action was commenced. Tbe time witbin wbicb this action should have been commenced must, we think, be deemed to have lapsed at tbe expiration of tbe three years witbin wbicb it might have been properly commenced.
There is no doubt but that remedial statutes may be passed, wbicb can only extend tbe time of commencing actions, computing from tbe time tbe cause first accrued, and not from tbe date of tbe law extending sucb time. This action was commenced only one day before tbe expiration of tbe three years provided by tbe act of January 10, a. d. 1866, wbicb barely saved this action witbin its provisions, computing from tbe date of tbe passage of tbe act, wbicb we think can not be done.
If this act bad been passed on tbe twenty-fifth day of January, A. D. 1866, when tbe two years bad already run against it, tbe cause of action would have been dead, and no amount of remedial legislation could have revived it any *361more than the material body of man can be brought to life when once dead; but the two years having not yet run, its life was extended one year longer than it would have lived •had the act of January 10, 1866, not been passed. "Why should Pridgeon be allowed the almost ten years which he had under the act of 1864, and then be allowed the additional three years provided by the act of 1866 ?
If such a construction of the statute of limitations should prevail, as is insisted upon by the appellant, the effect would be to extend, indefinitely, the time within which an action might be commenced; and not only that, but would revive causes of actions which had long ceased to exist.
We do not think the court below erred in its judgment.
Judgment affirmed.